 INTERNATIONAL TYPOGRAPHICAL UNION,ETC.363[The Board granted the motions of Respondents for reconsiderationof the Decision and Order issued herein and deleted paragraphs (b)and (c) of Section A, 1 and paragraph (a) of Section A, 2 of theOrder, and paragraphs 3 and 4 of Appendix A attached to the Order;and ordered that the Regional Director proceed with the processingof the pending representation petitions.]MEMBERSRODGERS and BROWN took no part in the considerationof the above Supplemental Decision and Order.International Typographical Union,AFL-CIO,and its agent,Robert F.AmelnandThe Greenfield Printing and Publish-ing Co.Dayton Typographical Union No. 57,International Typographi-calUnion,AFL-CIO,and its agent,J.E.McMillinandTheGreenfield Printing and PublishingCo.Cases Nos. 9-CP-2 and9-CP-3., May 28, 1962DECISION AND ORDEROn August 11, 1960, Triail Examiner Thomas S. Wilson issued hisIntermediate Report in this case, concluding that the - Respondentshad not engaged in the alleged unfair labor practices and recommend-ing that the complaint be dismissed in its entirety, as set forth in theIntermediate Report attached hereto.Thereafter the General Coun-sel, the Charging Party, and the Respondents filed exceptions.to theIntermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the evidentiary findings but not the con-clusions or recommendations of the Trial Examiner, as indicatedbelow.The relevant evidentiary facts established by the record and foundby the Trial Examinerare asfollows :On March 20, 1959, the Respondents Ameln and McMillin calledon the Company's president, Moon, and advised him that the LocalUnion represented a substantial majority of the Company's employeesand requested recognition and the negotiation of a contract.Amelnalso informed Moon that the Union was not in compliance with Sec-tions 9(f), (g), and (h) of the Act, and could not petition for a Board-conducted election to prove its majority status.The Company refusedthe request to recognize the Union.137 NLRB No. 49. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a letter dated March 27, 1959, the Company reiterated its refusalto recognize the Union and stated that it had already petitioned theBoard for an election to determine representation.'On April 15, 1959, 31 of the Company's 51 production and mainte-nance employees went on strike to protest the Company's refusal tobargain, and picketing began. In the ensuing months there were sev-eral similar conversations between Ameln or McMillin and the Com-pany, in which recognition was again demanded, and was refused bythe Company.According to Moon, McMillin talked with him on anaverage of once a month from April 1959 to April 1960, during whichtime Moon continued to refuse the Union's demands for recognitionand bargaining.The picketing went on until May 23, 1960, accompanied by thesporadic distribution of leaflets stating that the purpose was forcingthe Company to recognize and bargain with the Union. The Unionwas not the certified bargaining representative of the Company's em-ployees at any time during the picketing, and it continued picketingfor more than 30 days after November 13, 1959, the effective date ofSection 8(b) (7) (C) of the Act, without a petition being filed withinthe meaning of that section.The principal contentions raised by the Respondents are that al-though the picketing had an object of recognition, the majority statusof the Union and the Company's unfair labor practices protect thepicketing and constitute defenses to Section 8(b) (7) (C). The conten-tions are without merit for the reasons delineated by us inBlinne.2Nor do we accept the Respondent's claim that the Company's RMpetition, which was both filed and withdrawn before the effective dateof Section 8(b) (7) (C), satisfiesthe requirements of that section.The Union took no part in the representation proceeding before theBoard, and didnot raisean objection to the Company's motion towithdraw its petition.In view thereof, and particularlybecausethere was no petition pending at any time after the effective date ofthis section of the Act, we cannot consider the previously withdrawnRM petition as satisfaction of an affirmative requirement of thesection.We distinguish this case fromCharlton Press, Inc.,3in which theBoard carved an exception to the rules laid down byBlinne.InBlinnewe held that the filing of a meritorious refusal-to-bargaincharge was a defense to an alleged 8(b) (7) (C) violation.However,1The RM petition was filed March 26,1959(Case No 9-RM-212) (not published inNLRB volumes)A hearing was held, andon May 18 theBoard issued a Decision andDirection of Election.Two days after the Direction of Election,the Company requesteda withdrawal of its petitionThe request, granted by the Board on June 4, 1959, wasnot opposed by the Union2Charles A.Blinne,d/b/a C A Blinne Consti action Company,135 NLRB 1153a Charlton Press.Inc,135NLRB 1178 INTERNATIONAL TYPOGRAPHICAL UNION, ETC.365inCharltonwe held that the failure to file such a charge would beexcused due to the fortuitous combination of restrictions imposed bySection 9(f), (g), and (h) and Section 10(b). The former restric-tions were eliminated by the passage of the Landrum-Griffin Act onSeptember 13, 1959, but the union inCharltonwas then precludedfrom filing a refusal-to-bargain charge because the 10(b) period hadelapsed as to the company's refusal to bargain.The instant case isdistinguishable because the Company here refused specific requests ofrecognition and bargaining made on behalf of the Union on March 20,1959, and again every subsequent month until April 1960.Thus theUnion here had ample opportunity to file a meritorious refusal-to-bargain charge with the Board. But it failed to do so.Accordingly, we find that the Respondents, as alleged in the com-plaint, violated Section 8(b) (7) (C) of the Act by continuing theirrecognition picketing for more than a reasonable period of time afterNovember 13,1959.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, InternationalTypographical Union, AFL-CIO; Dayton Typographical Union No.57, International Typographical Union, AFL-CIO ; and their officers,representatives, agents (including Robert F. Ameln and J. E. Mc-Millin), successors, and assigns :1.Cease and desist from picketing or causing to be picketed TheGreenfield Printing and Publishing Co., where an object thereof isforcing or requiring said Employer to recognize or bargain with themas the representative of the Company's employees, in violation of Sec-tion 8 (b) (7) (C) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their business offices and meeting halls, copies of thenotice attached hereto marked "Appendix." 4 Copies of said notice,to be furnished by the Regional Director for the Ninth Region, shall,after being duly signed by the Respondents' representatives, be postedby the Respondents immediately upon receipt thereof, and be main-tained by them for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order" 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Transmit to the Regional Director for the Ninth Region signedcopies of said notice, for posting at the offices of The GreenfieldPrinting and Publishing Co., in places where notices to employees arecustomarily posted.The other provisions of the preceding paragraphshall apply insofar as applicable.(c)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps have beer.taken to comply herewith.MEMBERS RODGERS and LEEDOM, concurring :We concur in the result. See our separate opinion inC. A. BlinneConstruction Company,135 NLRB 1153, and our dissenting opinioninCharlton Press, Inc.,135 NLRB 1178.APPENDIXNOTICE TO MEMBERS AND TO EMPLOYEES OF THE GREENFIELDPRINTING AND PUBLISHING CO.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT picket, or cause to be picketed, The GreenfieldPrinting and Publishing Co., where all object thereof is forcingor requiring said employer to recognize or bargain with us as therepresentative of its employees, in violation of Section 8(b) (7)(C) of the Act.INTERNATIONAL TYPOGRAPHICALUNION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)DAYTON TYPOGRAPHICAL UNION No. 57,INTERNATIONAL TYPOGRAPHICAL UNION,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, Transit Building, Fourth and Vine Streets, Cincinnati 2, Ohio,Telephone Number, Dunbar 1-1420, if they have any question con-cerning this notice or compliance withits provisions. INTERNATIONAL TYPOGRAPHICAL UNION, ETC.INTERMEDIATE REPORT367STATEMENT OF THE CASEUpon separate charges filed by The Greenfield Printing and Publishing Co., byitsattorney, hereinafter referred to as the Charging Party or the Company, onApril 19, 1960, the General Counsel of the National Labor Relations Board, herein-atter referred to as the General Counsel i and the Board, respectively, through theRegional Director for the Ninth Region (Cincinnati, Ohio), issued a consolidatedcomplaint dated April 28, 1960, against International Typographical Union, AFL-CIO, and its agent, Robert F. Ameln, and Dayton Typographical Union No. 57,International 'IypographicalUnion,AFL-CIO, and its agent, J. E McMillin,hereinafter referred to collectively as the Respondents or individually by individualdesignations.Copies of the charges, order of consolidation, consolidated complaint,and notice of hearing thereon were duly served upon the Charging Party and eachof the Respondents.In brief the consolidated complaint alleged that the Respondents have picketedor caused the Charging Party to be picketed for the purpose of requiring the Charg-ing Party to recognize and bargain with the Respondents as the collective-bargainingrepresentative of the Charging Party's production and maintenance employees,although neither one has ever been certified as a collective-bargaining representative,formore than 30 days during which time no petition has been filed under Section9(c) of the Act in violation of Section 8(b) (7) (C) of the Labor ManagementRelations Act, as amended, 61 Stat. 136, hereinafter referred to as the Act.Respondents duly filed answers admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to notice, a hearing was held before the duly designated Trial ExaminerinGreenfield, Ohio, on May 24, 1960.All parties were represented by counseland participated in the hearing.Full opportunity was afforded each party to beheard, to produce, examine, and cross-examine witnesses, and to introduce evidencematerial and pertinent to the issues.The parties were advised of their right toargue orally upon the record and to file briefs and propose findings and conclusionsor both.Oral argument was waived. Briefs were received from General Counsel,the Charging Party, and the Respondents by July 1, 1960.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.BUSINESSOF THE CHARGING PARTYThe Greenfield Printing and Publishing Co., an Ohio corporation, is engaged inthe printing and publishing business, having its office and place of business at 132North Washington Street, in Greenfield, Ohio.During the past 12 months, whichis representative, it had an inflow of materials and supplies in interstate commerceof a value in excess of $50,000 which was purchased by and shipped to it directlyfrom points outside of said State.During the same period it had an outflow of itsproducts in interstate commerce of a value in excess of $50,000 which it sold andshipped directly to points outside of said State.The Respondents admit, and the Trial Examiner finds, that the Charging Partyis engaged in commerce within the meaning of the Act.II.THE RESPONDENTS INVOLVEDInternational Typographical Union,AFL-CIO,and Dayton Typographical UnionNo. 57,InternationalTypographicalUnion,AFL-CIO,are labor organizationsadmitting to membership employees of the Charging Party.Now, andat all times material to the issues herein,Robert Ameln is and has beenan international representative and, as such,an agent of the International Union.For a period of 1 year immediately prior to August 1, 1959, J. E. McMillin waspresident of the Local;now and at all times since August 1, 1959,saidMcMillin is,and has been,a special representative of the International. In such capacities hehas served at all times material to the issues herein as an agent of the Local andInternational Unions, respectively.iThis term includes the counsel appearing for the General Counsel at the hearing. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsIn February and March 1959,the Company's employees became interested inunion organization,got in touch with J.E.McMillin,then president of Local 57,and began signing authorization cards for the Union.By March 20, 1959, 35 ofthe Company'semployees had executed such cards out of the approximately 51persons employed by the Company .2By early March the Company was aware of this organizational activity amongitsemployees.On March 5, the Company sent a letter over the signature ofWilson Moon,its president,to its employees in which it explained to said employeesall the benefits which the Company had voluntarily given the employees and itsother reasons for not desiring to have a union in the plant.The opening paragraphof this letter read as follows:Iam aware that some members of our Company are considering the possi-bility of attempting to convert the Company to a "union shop."This is ofgreat concern to me as I am convinced that if our Company should become"unionized,"very serious economic harm could result to the Company as wellas to you and your family.I am writing to you in the hope that before youmake a final decision which may affect your ability to continue to live andwork in Greenfield you will consider all the facts.Either on March 31 or March 6,1959,3Wilson Moon spoke to company"super-visors and others who would possibly be moved into a supervisory position" 4 in-cluding employees Arlen Pettigrew,William Sulcebarger,Raymond Knisley, LaurenBellar,RussellKnisley,Mary Alice Penn, Meredith Hakes, Franklin Gossett,Sheryll Shipley,and Charles Clyburn.The minutes further show that the super-visors and the "others[at the meeting] who would possibly be moved into asupervisory position,"i e., rank-and-file employees,were told by Moon:1.Get out[of the Union]if you are in.2.Don't encourage or assist or discourage union activities on the part of ouremployees.The record shows that,of those in attendance at this meeting, at least SheryllShipley,Waterman,Russell Knisley,Hakes, and Mary Alice Penn were rank-and-filenonsupervisory employees.Moon'sorders to them therefore,amounted to inter-ference, restraint,and coercion.On March 20, 1959, Robert Ameln, International representative,and J. E.McMillin,then president of Local 57, called on Wilson Moon at the Company'splant,advised him by letter and orally that the Union represented a substantialmajority of the Company's employees,and requested that the Company recognizeand negotiate a contract with the Union on April 2.Ameln also expressed byletter and orally the fact that, due to I.T.U. policy,the Union was not in com-pliance with Section 9(f), (g), and (h) of the Act and, therefore,could not availitselfof the services of the Board in holding an election to prove the claim ofmajority representation.However, Ameln offered to prove the I T.U. majority inan election to be conducted by any of the local citizenry the Company chose toselect, even including its attorney.Moon refused these requests orally and by letter dated March 27,which read asfollows:This is in reply to your letters of March 19 and March 20,1959 addressed toThe Greenfield Printing and Publishing Company, Greenfield,Ohio in whichyou state that the majority of the employees of the Company have designatedDayton Typographical Union No.57 as their bargaining agentYou haverequested a meeting on Thursday,April 2,1959 to discuss the Union's proposal.We have concluded that it will first be necessary to establish by a secretballot election conducted by the National Labor Relations Board that a majorityof the employees in fact wished to be represented by the Union.Since youhave indicated in your letters that your Union is unable to petition the Na-2This last figure exclusive of office force employees represents the employment aq ofApril 15, 19593 The Trial Examiner is unable to tell on which date the meeting was heldThe com-pany minutes of the meeting are dated March 31, 1959,but refer to a meeting held onMarch G,1959There is, however, no doubt but that the meeting described therein washeld.4The quoted material is from the company minutes. INTERNATIONAL TYPOGRAPHICAL UNION,ETC.369tional Labor Relations Board for an election of this type, the Company hasavailed itself of its right to do so, and has this day filed with the CincinnatiRegional Office of the National Labor Relations Board a petition for an elec-tion, a copy of whichis enclosed.Under these circumstances, we feel that the meeting you suggest for April 2isnotappropriate.The proper procedureis to awaitthe outcome of theBoard proceedings.Over the next few months there were a number of similar personal and telephonicconversations between Ameln or McMillin of the Union and Moon for the Companyto the same effect.Moon persisted in his refusal to recognize or to meet with theUnion as the representative of any of his employees.As stated in its communication of March 27, the Company had filed an RM peti-tion on March 26, 1959, with the Board in Case No. 9-RM-212 requesting a Boardelection to determine the representative capacity of the Union in a unit composed ofthe Company's production and maintenance employees.A hearing on this petition 5was held and on May 18, 1959 the Board issued its order directing an election insaid unit and further holding in part as follows:The Union has made repeated demands for recognition upon the employer,and is currently engaged in a strike for recognition.The employer asserts and the record shows that foremen and assistant fore-men are supervisors within the meaning of the Act.Accordingly, they are ex-cluded.Two days thereafter, on May 20, 1959, the Company through its attorney requestedpermissionto withdraw its petition in Case No. 9-RM-212. By Order dated June4,.1959, the Board granted this request and closed the proceeding.In the meantime, becoming convinced that the Company was adamant in its refusalto bargain with the Union of the employees' own choosing, the union adherents helda meeting on the evening of April 14, and voted to strike because of the Company'srefusal by a vote of 31 to 4.Moon was advised of this vote promptly but refusedto reconsider the Company's position.On April 15, 1959, 31 of Respondent's employees went out on strike and picketedCompany's plant.The strike and the picketing was continuous from April 15, 1959,to the date of the instant hearing on May 24, 1960.6 All 31 of the striking employeeshave engaged in picketing.Throughout the whole of the picketing the pickets havecarried signs reading as follows: "Members of Typographical Union No. 57 on strikeagainst the Greenfield Printing and Publishing Company." On various occasions, in-cluding dates after November 14, 1959, the pickets have distributed leaflets on thepicket line and throughout the town of Greenfield indicating that they were on strikeand picketing for the purposes of forcing the Company to recognize the Union and tobargain collectively with the Union on their behalf.On November 14, 1959, the amendments to the Act which includes the section nowknown as Section 8(b) (7) became an effective part of the Act.On April 19, 1960, the Company filed separate charges against I.T.U. and RobertAmeln and against I.T.U. Local 57 and J. E McMillin alleging that by the facts abovethe Respondent had violated Section 8(b)(7)(C) of the Act as was amended.It was stipulated by the parties that neither I.T.U. nor Local 57 has ever been certi-fied by the Board as the representative of Company's employees.B.Conclusions1.The facts and the problem involvedThus the facts of the instant case prove:The Charging Party, when confronted with the several requests for recognitionand bargaining by the Union representing the voluntary choice of the majority ofits employees between March 20 and April 15, 1959, as well as thereafter, refusedsaid request on the ground that it was required by law to bargain only with a certi-fied union? As a result of the Charging Party's refusal to grant such recognition6 For reasons undisclosed in this record the Union did not participate9May 24, 1960, was the first day that pickets did not appear before the premises of theCompanyThis was due either to an order issued the previous day by the Federal courtin Cincinnati or because of the attendance of said strikers at the instant hearing.4At the hearing the General Counsel attempted to prove that the Respondent Union re-quested recognition in an inappropriate unit because of their inclusion therein of super-wisory employees.General Counsel was unsuccessful in this attempt as the parties never649856-63-vol. 137-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDand bargaining, a majority of the Company's employees 8 went on strike on April 15,1959, and continuously picketed the Company thereafter to the date of the hearingin order to secure recognition and bargaining.The strike of April 15, 1959, was legal at inception.United Mine Workers ofAmerica v. Arkansas Oak Flooring Co., 351U.S. 62, 75.Then on November 14, 1959, the Landrum-Griffinamendmentsto the Act becamelaw.These amendments include what is now known as Section 8(b)(7)(C) which,in pertinent part, reads as follows:SEC. 8. (b) It shall be an unfair labor practice for a labor organization or itsagents(7) to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing or requiring an em-ployer to recognize or bargain with a labor organization as the representativeof his employees, or forcing or requiring the employees of an employer to acceptor select such labor organization as their collective bargaining representative, un-less such labor organization is currently certified as the representative of suchemployees:*******(C) where such picketing has been conducted without a petition under section9(c) being filed within a reasonable period of time not to exceed thirty days fromthe commencement of such picketing:Provided,That when such a petition hasbeen filed the Board shall forthwith, without regard to the provisions of section9(c) (1) or the absence of a showing of substantial interest on the part of thelabor organization, direct an election in such unit as the Board finds to beappropriate and shall certify the results thereof:Provided further,That nothingin this subparagraph (C) shall be construed to prohibit any picketing or otherpublicity for the purpose of truthfully advising the public (including consumers)that an employer does not employ members of, or have a contract with, a labororganization, unless an effect of such picketing is to induce any individual em-ployed by any other person in the course of his employment, not to pick up,deliver to transport any goods or not to perform any services.Thus the General Counsel's complaint based upon charges filed by the Companyraises the question whether the continuation of this legal picket line caused by theCompany's refusal to grant recognition and bargaining to the majority union asrequired by the Act became an unfair labor practice, and, therefore, illegal underSection 8(b)(7)(C) on and after the effective date of that amendment, Novem-ber 14, 1959.Problems similar to the instant one have already been considered by two TrialExaminers:Trial Examiner Funke in theCharles A. Blinne, d/bla C. A. BlinneConstruction Companycase (Case No. 17-CP-2) [130 NLRB 587] and TrialExaminer Winkler in theCharlton Press, Inc.,case (Case No. 1-CP-3) [130 NLRB727]. In his brief the General Counsel relies upon theBlinneIntermediate Reportas authority for his position whereas in its brief the Respondent relies upon theCharlton PressIntermediate Report with equal assurance as authority for its posi-tion.Both parties are perfectly justified in such reliance.The Trial Examiner hasfound both Intermediate Reports extremely helpful, albeit hardly conclusive here,as they reach almost diametrically opposed conclusions being in apparent agreementonly to the extent that both appeared to conclude that Section 8(b)(7) applies tomajority unions as well as to minority unions. Inconceivable though it may sound-characteristically, perhaps-the Trial Examiner cannot agree fully with the resultsreached in either of the above Intermediate Reports.reached the point of naming the individual employees eligible to vote because of theCharging Party's insistence on a Board election and certificationPoint 4 of the "Com-pany policy regarding supervisors" as stated by Moon at a meeting on March 6, 1959,was as follows, "We are aware of the fact we would have to bargain witha certcfiedunion "The evidence shows that this was the Company's position before any union re-quest for recognition and has remained so to this date8 General Counsel's Exhibit No 2, a list of Company's striking and nonstriking em-ployees, proves the Union's majority status in the production and maintenance unit fromApril 15, 1959, to the date of the instant hearing irrespective of which individuals areto be excluded under the Board's determination of May 18, 1959, that unnamed "foremenand assistant foremen" were excluded from the unitThe strike of April 15, 1959, thusremoved any possible doubt as to the majority status of Respondent Union. INTERNATIONAL TYPOGRAPHICAL UNION,ETC.3712.General Counsel-Charging Party contentionThe theory of the General Counsel and Respondent here is simplicity itself.Allone has to do to find the violation of Section 8(b) (7) (C) is to read the Act absolutelyliterally just as written and the violation proves itself.According to this line of reasoning, a violation of Section 8(b)(7)(C) must befound every time the following occurs: (1) An uncertifiedunion;(2) pickets anemployer for recognition; (3) for more than a reasonable length of time, not toexceed 30 days; and (4) without a petition for certification having been filed.Under this literal interpretation of the amendment, General Counsel here hasproved: (1) Respondent was an uncertified union, (2) it picketed the ChargingParty for recognition, (3) for at least 5 months after the effective date of the amend-ment, and (4) without a petition for certification having been filed-at least sinceNovember 14, 1959.But the facts also show that at the time picketing began on April 15, 1959, apetition for certification was already on file and remained active until withdrawnby Company with the Board's consent on May 20, 1959, or more than 30 days "afterthe commencement of the picketing" thereby preventing Respondents from literalcompliance with the subsequent requirements of Section 8(b)(7)(C). In his brieftheGeneral Counsel attempts to eliminate this inconvenience to his literal inter-pretation of the amendment by one sentence reading: "Certainly Section 8(b) (7) (C)cannot be read so as to permit this dead remote petition as providing a defense forthe Respondent's illegal picketing."Thus General Counsel is forced to depart fromthe theory of absolute literal interpretation of the amendment. In other words theGeneral Counsel himself finds it impossible to be consistently literal.As Section 8(b) (7) (C) did not become law until months "after the commence-ment of the picketing," which was legal at its inception, thus making it impossiblefor the Respondent here,to comply with the literal interpretation of the requirementsof filing a petition within 30 days of the commencement of the picketing and further,as the Respondents relied to their detriment upon the company petition already inexistence at the time the picketing commenced, it would seem that this literal inter-pretation of Section 8(b) (7) (C) would require the dismissal of the complaint herein.3.Respondent's theoryIn addition to the above theory of compliance because the picketing here has notbeen conducted "without a petition having been filed," as noted above, Respondentargues:(1) Section 8(b) (7) does not prohibit picketing for recognition by a union whichis entitled to that recognition as a matter of law.(2)There is no violation of Section 8(b) (7) because the picketing was in responseto the unfair labor practices of the employersRespondents maintain that thissection of the Act must be interpreted in accordance with the purposes of the amend-ment and the evils which the amendment was intended to eradicate.The TrialExaminer must agree.At least since the original Wagner Act was amended by the Taft-Hartley Law,both the Board and the courts have found little, if any, opportunity to use thisliteral interpretation on the numerous amendments of the Act because of the growingcomplexity of the Act.The Board and the courts both immediately recognized that Section 8(b) (4) ofthe Act, if interpreted absolutely literally as the General Counsel would have donehere, would have outlawed all strikes thereby nullifying Section 13 of the Act, thesection which guarantees the right to strike.Obviously Congress must have intendedsome accommodation between these two conflicting sections of the same Act.Henceboth the Board and the courts had to look to the purposes and intents of the legisla-tion in order to find the necessary accommodation between the two sections.Likewise the Board and the courts recognized the same irreconcilable conflictbetween Section 8(d) and Section 13 if the Act was interpreted literally.Once againthe Board and the courts found the necessary accommodation by looking to thepurposes and intent of the amending legislation.Mastro Plastics Corp., and French-American Reeds Mfg. Co., Inc. v. N.L.R.B.,350 US. 270.So here, just as in the examples cited above, by reading Section 8(b)(7) literallywe find the same irreconcilable conflict between this amendment and Section 13DThe TrialExaminer in theCharltoncase,supra,agrees with Respondent's point No. 2but not with point No. 1 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act.Read literally this amendment would limit unfair labor practice strikesto a period of 30 days,a limitationflying directly into the teeth of Section 13 and thewell-established law as to unfair labor practice strikes.Accordingly this TrialExaminer is fully convinced that the same type of accommodation is required hereas was required in the examples above cited.If a reading of the legislative history of Section 8(b) (7) proves anything,it provesthat from President Eisenhower down everybody had certain specific racketeeringpractices growing out of the use of picket lines by certain unscrupulous labor unionsand organizers in mind which they were convinced were rackets and which Congressdetermined to eradicate through this amendment.The genesis for the amendmentcame from certain revelations made by the McClellan rackets committee of rathershocking rackets through the use of picket lines being practiced in the name of laborwhich everybody wanted to stop.These racketeering practices were really three in number:The use of a picket line placed around an employer's place of business by a unionor an organizer which represented few, if any, of the employees of the shop whoseintent and purpose was:(1)To coerce the employer,through the threat of economic catastrophe to hisbusiness from this supposedly legitimate picket line, into recognizing the Union ororganizer as the representative of the employees without their knowledge or approvalin order to secure the removal of that picket line.(2)To coerce the employer,through fear of the economic consequences of thepicket line to his business,to force his employees to join the Union against theirwill and desire in order to eliminate the picket line.(3)To coerce the employees of the picketed establishment, through their fearof the loss of their jobs by the forced closing of their employer's business becauseof economic loss caused by the picket line,to join the picketing union against theirwill and desire in order to prevent the closing of the plant,and the resulting loss oftheir jobs therein.Secretary of Labor Mitchell succinctly stated the basis for this particular amend-ment as follows: "It [the administration bill] would also eliminate the type ofblackmail picketing through which workers are organized against their will andwhich spawns violence." 10Senator McClellan,whose rackets committee provided the genesis for the presentamendment,defined"blackmail"picketing and the legislative purpose of his com-mittee as follows:The conditions which exist need remedying.Ido not want to deny theworkers theirrights when a majority of them want a union.I do not want todeny them freedom of speech.I want them to have freedom of speech. I donot want them to wait a year to hold another election.Iwant them to havethe opportunity to hold an election in the intervening period.But I am opposed to blackmail picketing.Iam opposed to shakedownpicketing.I am opposed to topdown organization.The only waysuch condi-tions will be corrected is by law.As I said awhile ago,if these practices arenot corrected,therewillonly be a continuation of the activities by theDioguardis.That crowdhas been exploiting employees in all sections of thecountry.They are racketeers and gangsters.[Emphasis supplied.] 11In explaining his own proposed amendment to remedy these conditions, whichwas not adopted,Senator McClellan said:I do not want to deny to majority of the employees their rights-their eco-nomic rights-to bind together in collective bargaining.Ido not want todeny them the right to picket or the right to demand the use of economic force,when a majority of the employees want a unionThat is why I included thatlanguage.If there is an election,they cannot have another election for a yearI donot want to deny them the right during that year, if a majority of the employeesdecide they want an election,to let them petition their employer and give him 5days' notice.Then if the employer does not bargain or recognize the union, Iwant to give them the right to strike.1210 L.H. 993(2-3)L.H. refers to the Legislative History ofthe Labor-ManagementReporting and Disclosure Act of 1959 as published by the Board11L H 1182-112LH.1181-3. INTERNATIONAL TYPOGRAPHICAL UNION, ETC.373SecretaryMitchell further characterized the conclusions of the McClellan com-mittee as follows: "7. That the weapon of organizational picketing has been abusedby its use without regard to the desires of the employees in question." 13SenatorGoldwater,the great Republican conservative and proponent of the amend-ment here under discussion,made his position very clear in his criticism of theoriginalKennedy bill-The final step is the adoption of amendments to correct six glaring loopholesin the Kennedy bill.They are:Fourth.Limit organizational and recognition picketing by unions whichclearly do not represent a majority of the employees of the picketed employer 14The Senator further defined and clarified his position as follows:The amendment which I offer would deal in forth right fashion with the othermajor abuse which S. 1555 does not reach,namely, the use of picket lines toforce unwilling employees to join a unionwhich theydo not want, or to forcean employer into recognizing a union against the wishes of his employees.Theselect committee received considerable testimony as to how such picket linesinflicted so much economic damage on small companies that they were com-pelled, in order to say in business,to recognize unions which represented onlya small minority or none of their employees.The coercive effect of thispicketing on the employees frequently forces them to sign up with an unwantedunion if they do not wish their means of livelihood endangered by the em-ployer's declining business.15The House proponents of the Landrum-Griffin bill also made clear the basis forthe amendment to restrain blackmail picketing when they said in their dissent tothe committee bill the following:The committee bill offers virtually no protection against blackmail picketing.The evil of such picketinglies inits interference with the employees' freedomof choice in selecting a bargaining agent.When the economic pressure of anorganizational picket line threatens the existence of their jobs and their em-ployers' business,employees having no real opportunity to make a free choice 16Representative Landrum defined blackmail picketing as follows:A blackmail organizational picket line is one wherein a union places a picketor pickets-numbering from one to an infinite number, in front of a businessestablishment,to force the employees of the establishment to join the unionOften there is little or no employee support; or in many instances the employeeshave said"no" specifically,to the union organizers.17Representative Landrum then cited examples of picketing by minority unions.Representative Griffin introduced an analysis of the Landrum-Griffin reform bill(H. R. 8400, H. R. 8401)in which he states:Subsection705(c)of the substitute embodies a major reform.Itisintendedto prohibit blackmail recognition picketing by unions which do not representthe employees.[Emphasis supplied.]The Act contains provisions for giving employees an opportunity to vote bysecretballot.In recent years the safeguards intended by these election pro-visions have been thwarted by unions which have lost elections,and unions whichdo not have enough employee support to petition for an election but yet insistupon compelling employers to sign contracts with them-irrespective of thesentiment of the employees.The customary method employed to force employers to do this is to placepicket lines around their plants or shops.Such picketing, even when peaceful,will frequently cause small employers to capitulate.The picket line is a signalfor truckers not to pick up or deliver goods to employees of maintenance con-13L I3 991-114L H 1026-2leL II. 1079-316L II. 856.17L H. 1518-2 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDtractors.Pickets also deter many customers from entering retail or serviceestablishments. In the face of such tactics employees whose jobs are in jeopardyas they see their employer's business choked off are soon coerced into joining thepicketing union-even though they might prefer another union. In many suchcases their employer forces them in a particular union by signing a compulsorymembership agreement with the picketing union.The NLRB has attempted to give some relief to the employers and employeesvictimized in such situations by holding it an unfair labor practice for a unionto picket for recognition after it has lost an election.While such reliefs seemscalled for, nevertheless the Courts of Appeals are in conflict as to whether theBoard has even this limited power. In the District of Columbia the Court ofAppeals set aside the Board's order. [Citing theCuitis Brotherscase, 119NLRB 232].18"Blackmail picketing" was defined by Representative Landrum as:A situation wherein pickets are put around a place of business and the em-ployer is told, "you either sign up or else," without the union signing up asufficient number of his employees to call for an election, or without having asufficient number of employees demand an election, or without having a sufficientnumber of employees agree that they want the union to represent them. To con-tinue to have that sort of picket line around a place of business is blackmailpicketing.isRepresentative Griffin made it clear that picketing by a majority union was notunlawful when he said:We must look to the purpose of the picketing in the particular situation.Under H. R. 8400, looking at page 66, it provides that where an object of thepicketing is to force or require employees to accept or select such labor organi-zation as their bargaining agent, then the picketing in that case would be illegalunless the union can show that at least 3out of 10of the employees are interestedin the union.This is subject, however, to the constitutional right of free speech.Unless the picketing is for the coercive purpose indicated, it would not be affectedby this language.20Representative Riehlman removed the last vestige of doubt when he stated:Second, we must legislate effectively against what has been so aptly termedblackmail picketing.Thereislittledifference of opinion among us over thepropriety of picketing a plant when the law requires the employer to recognizeanother union.But, the practices that I feel must be covered are picketing toforce recognition of a union the employees themselves have rejected and picket-ing to force recognition of a union which, because it does not represent enoughemployees, cannot even qualify to file an election petition.The Landrum-Griffinbill deals affectively with these practices 21 [Emphasis supplied.]In order, therefore, to express the idea of blackmail picketing by a minority union,an idea first introduced into the debates by Representative Landrum, the amendmentas passed uses the phrase "forcing or requiring" an employer or the employees.Thisphrase exemplifies the racketeering aspects of the minority union picket line and,thus, the revelations of the McClellan committee which Congress sought to eradicateby this amendment.If there is anything sure, it is that the picket line in the instant case was not a casemajority of the Changing Party's employees to protest the unfair labor practices ofthe Charging Party in refusing to recognize and bargain with majority representativeof its employees as required by the Act.As the picket line in the instant case is notblackmail picketing,it isnot the type of picketing sought to be eradicated by Section8(b) (7) (C) of the Act and, therefore, the TrialExaminermust find that the type ofpicket line here was not made illegal by Section 8(b) (7) (C) of the Act.Furthermore, on the basis of both the legislative history and of the law, the TrialExaminer would also hold that Section 8(b) (7) (C) does not apply to the picketingin this case which was picketing caused by and in protest to the unfair labor practicesof the employer.1s L H 1532.19 L H 1657-3.20 L11 1615-3.21L11.1630-2. INTERNATIONAL TYPOGRAPHICAL UNION, ETC.375It is now clear that Section 13 of the Act protects the right to strike against unfairlabor practices22 aswell as for recognition by a union representing a majority of theemployees 23SenatorMorse, one of the Senate conferees on the bill which eventually wasenacted, stated, without challenge or contradiction:The House conferees insisted that a picket line protesting unfair labor prac-ticeswould not be a violation of the antipicketing provisions of their bill.24In an earlier minority report in the Senate, Senator Goldwater stated of thecharge that his proposed amendment, which was quite similar to Section 8(b)(7),would prohibit picketing in a situation similar to that here:This is simply not so.The union could picket to force the employer to remedytheunfair labor practice by reinstating and providing backpay to thedischargees.25.and the Senator further explained that:Any present remedies that union members have under State or Federal laws,in addition to those provided in the bill, would be preserved.26Furthermore Senator Goldwater opposed a section of the Act permitting privatesuits for damages for violation of the antipicketing provisions and said:The impact of this change.isparticularly serious in view of the fact thatsuch picketing is prohibited if an object is recognition or organization.Fewinstances of picketing will be found where at least a remote objective of theunion cannot be found to be related to recognition.in addition, in theabsence of clear legislative history showing a contrary intention, this provisionmight make it an unfair labor practice to picket against an employer's unfairlabor practices in many instances, since frequently it may be found that organi-zation is also an objective.27The legislative history on the House side is similar for Representative Griffin saidin discussing his picketing proposals:At the outset, it should be clear that there is no provision in any of the billswhich impairs or affects, the right of organized employees to go on strike forbetterwages and working conditions-and to picket in connection with such astrike.28Thus, it is clear that there was no congressional intent in passing this amendmentto curtail in any way an unfair labor practice strike.In theMastro Plasticscase,supra,the Court set forth the means by which Congresscould have, if it had so desired, limited the rights of employees to protest the unfairlabor practices of their employer when it said:in the face of the affirmative emphasis that is placed by the Act uponfreedom of concerted action and freedom of choice of representatives, anylimitation on the employees' right to strike against violations of Section 7 and8(a), protecting those freedomsmust be more explicit and clear than it is herein order to restrict them at the very time they may most be needed.29 [Empha-sis supplied IThe record shows that the supporters of the bill were aware of the establishedpractice which distinguished between the effect on employees of engaging ineconomic strikes and that of engaging in unfair labor practice strikes.If Con-gress had wanted to modify that practice, it could have readily done so by aspecific provision.Congress cannot fairly be said to have made such an intru-sion on employees rights, as petitioners claim, without some more explicitexpression of its purpose to do so than appears here.30 [Emphasis supplied.)22Mastro Plastics Corp ,at alv X L R B ,350 U S. 270, 28488UM W vArkansas Ploorznp Co , supra3 L II 1429-125L fI 473ro L H 977-2L II. 1361-1.3°L H 1567-3ns 350 U S 270 at 28780 350 U S 270 at 288-289 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDCongress made no such specific provision here.Consequently the Trial Examiner would also have to hold,as did Trial 'ExaminerWinkler in theCharltoncase, that Section 8(b)(7)(C) does not apply to strikes,such as this one,in protest of employers'unfair labor practices.Consequently the Trial Examiner will recommend that the complaint in the instantmatter be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalTypographicalUnion,AFL-CIO,and Dayton TypographicalUnion No. 57,InternationalTypographical Union, AFL-CIO, are labororganiza-tions within the meaning of Section2(5) of the Act.2.TheGreenfield Printing and Publishing Co. is engaged in commerce withinthe meaning of Section2(7) of the Act.3.NeitherRespondent Unions nor their agents have engaged in unfair laborpractices within the meaning ofthe Act.The Trial Examiner recommendsthatthis complaint in the instant matter be dis-missed in its entirety.Niagara Chemical Division,F.M.C. CorporationandDistrict 50,United Mine Workers of America.Case No. 15-CA-1976.May28, 1962DECISION AND ORDEROn February 5, 1962, Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The GeneralCounsel also filed exceptions, together with a supporting brief, withrespect to the Trial Examiner's failure to recommend that the back-pay award provide for the payment of interest at the rate of 6 percentper annum.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The Board has considered the Intermediate Report and the entirerecord in this case, including the exceptions and briefs, and herebyIBecause the discharges here under consideration occurredtoward theend of a seasonaloperation,the amount of backpay involved Is small and the amountof Interestinvolvedwould be correspondinglyminimalAccordingly,we are of theview that it wouldnot effectuate the purposesof the Actto delay final resolution of this case pending con-siderationof the meritof the General Counsel's request which he has also made In othercases pending before us.Accordingly, we adopt theTrial Examiner's backpay recom-mendationIn that regardwithout modification.137 NLRB No. 40.